Case 16-12068-JDW     Doc 84   Filed 02/20/19 Entered 02/20/19 16:06:55        Desc Main
                               Document     Page 1 of 2


_________________________________________________________________________________

                                              SO ORDERED,



                                              Judge Jason D. Woodard
                                              United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________



             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI


IN THE MATTER OF:                                               CHAPTER 13 CASE NO.:

PHILLIP T. MAXWELL and
JILL C. MAXWELL                                                 16-12068-JDW

           AGREED ORDER DENYING MOTION TO DISMISS (DKT. #80)

      THIS MATTER came before the Court on the Motion to Dismiss (Dkt.

#80)(the “Motion”) filed by Locke D. Barkley, Chapter 13 Trustee (“the Trustee”)

and response thereto filed by the Debtors (Dkt. #81).             Upon agreement of the

parties,

      IT IS ORDERED that:

      1.     The Motion shall be and is hereby denied.

      2.     The plan payment shall be amended to a sum sufficient to afford

completion of the Confirmed Plan (Dkt. #49).

      3.     The post-petition mortgage payment arrears through March 2019 shall

be cured over the remaining term of the plan. The amount necessary to cure such
Case 16-12068-JDW     Doc 84   Filed 02/20/19 Entered 02/20/19 16:06:55              Desc Main
                               Document     Page 2 of 2


arrears shall be disbursed monthly by the Trustee together with the continuing

payment.

      4.     Should the Debtors become 60 days or more delinquent in Chapter 13

plan payments, calculated from April 1, 2019, this case may be dismissed by

subsequent order without further notice or hearing.

      5.     This Agreed Order shall not become final for a period of 21 days, giving

the affected creditor(s) an opportunity to object to the entry of same.

                                ##END OF ORDER##



AGREED & APPROVED:

/s/ Melanie T. Vardaman
MELANIE T. VARDAMAN
ATTORNEY FOR TRUSTEE

/s/ Robert H. Lomenick
ROBERT H. LOMENICK
ATTORNEY FOR DEBTORS




                                                                 Prepared by:
                                                                 Melanie T. Vardaman, Esq.
                                                                 Attorney for Trustee
                                                                 6360 I-55 North, Suite 140
                                                                 Jackson, Miss. 39211
                                                                 (601) 355-6661
                                                                 ssmith@barkley13.com
                                                                 MSB No. 100392
